DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/17/2021.
Claims 1, 4 and 11 are amended.
Claims 1-20 are remaining in the application.
The amended Drawings (Replacement & Annotated Sheets) are accepted.
The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment and remarks are deemed to overcome all previous objections and rejections as presented in the Final Rejection mailed on 11/25/2020.
9.	In view of the foregoing, the remaining claims 1-20 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest the claimed pair of devices for propelling a body of a person through the water having the recited left and right foot attachments, set of four blades with left and right outer blades and left and right inner blades, left and right pivot mechanisms whereby a left inner blade and left outer blade and a right inner blade and right outer blade can change an angle with respect to the left and right foot attachments as the person moves upwards or downwards, and the right inner blade and left inner blade can pass without contact, in the specifical configurations as recited by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/17/2021